Citation Nr: 0635007	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  03-26 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel



INTRODUCTION

The veteran had active service from April 1969 to May 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

The veteran's PTSD is manifested by an extremely depressed 
mood; severe nightmares and flashbacks; severe anger at 
minimal stimuli; a hyper startle response; difficulty 
sleeping; difficulty maintaining employment; suicidal 
ideation; impaired memory; and frequent panic attacks; and 
his Global Assessment of Functioning scores have ranged as 
low as 42; placing the evidence in relative equipoise as to 
whether a higher disability rating is warranted.


CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, the criteria 
for an evaluation of 70 percent for the service-connected 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.102, and Part 4, including §§ 4.1, 
4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, this was not done.  However, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  Although the notice 
was provided to the veteran after the initial adjudication, 
he has not been prejudiced thereby.  The content of the 
notice provided to the veteran fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has he been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices, but the actions taken by VA have essentially cured 
the error in the timing of notice.  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed herein.

In July 2002 and November 2003 letters, the RO informed the 
veteran of its duty to assist him in substantiating his claim 
under the VCAA, and the effect of this duty upon his claims.  
We therefore believe that appropriate notice has been given 
in this case.  See Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).  As the Federal Circuit Court has stated, it 
is not required "that VCAA notification must always be 
contained in a single communication from the VA."  Mayfield, 
supra, 444 F.3d at 1333.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  See also Conway v. Principi, 
353 F.3d 1359, 1374 (2004), holding that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  The veteran was 
provided notice consistent with these requirements in March 
2006, prior to the June 2006 supplemental statement of the 
case.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2006); 38 C.F.R. § 
3.102 (2006).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Increased Rating - PTSD

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2006).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (2006).  In determining the 
level of impairment, the disability must be considered in the 
context of the entire recorded history, including service 
medical records.  38 C.F.R. § 4.2.  An evaluation of the 
level of disability present must also include consideration 
of the functional impairment of the veteran's ability to 
engage in ordinary activities, including employment.  38 
C.F.R. § 4.10.  Also, where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran is currently rated as 50 percent disabled by 
PTSD, under the criteria of 38 C.F.R. § 4.130, Diagnostic 
Code (DC) 9411 (2006).  Under that code, a 50 percent rating 
is warranted for occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  Id.

A 70 percent evaluation is for application for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work- like setting ); inability to establish and 
maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.

A score of 41 to 50 on the Global Assessment of Functioning 
(GAF) scale denotes serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
score of 51 to 60 denotes moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  American Psychiatric Association, Diagnostic and 
Statistical Manual of Mental Disorders, pg. 47 (4th ed., 
revised 1994) (DSM-IV).  The GAF designation is based on a 
scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness,"  citing DSM-IV.  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995).

June 2002 VA outpatient treatment records show the veteran 
received medication for his PTSD.

In a July 2002 written statement, the veteran's wife 
indicated that, while the veteran functioned everyday, he had 
no socialization and did not enjoy doing anything.  She 
described what she believed was a suicide attempt, and other 
strange behavior.  She said that, although he was working at 
the time, it was only because he had a very understanding 
boss who was also a veteran.

A September 2002 written statement from the Vet Center 
indicated the veteran had been in treatment for PTSD since 
1995.  He attended weekly group or individual counseling 
sessions.  He was on prescribed psychotropic medications.  
Symptoms shown in treatment were depression, extreme social 
isolation, difficulty with anger control, intrusive memories 
of his traumatic past, flashbacks, marital discord, recurrent 
nightmares, sleep disturbance, high startle response, crowd 
avoidance, transient suicidal thoughts, anxiety, panic 
attacks, sleep problems, intrusive thoughts, and isolation.  
His symptoms were severe, as exhibited by his difficulty at 
work.  There, he was known to be easily angered and had a 
history of violence.  He worked alone much of the time, and 
that helped him remain employed.

The assessment was that the veteran tried to avoid his 
feelings of depression, loss, and guilt because he feared 
they were so painful he could not survive them.  His feelings 
and traumatic memories were increasingly in his 
consciousness, and he responded by acting out with anger.  At 
times, he became hostile when confronted by his therapist, 
and he had been resistant to therapy in general.  His 
prognosis was guarded.  His GAF score was 42, and his PTSD 
was considered severely disabling.

In November 2002, the veteran underwent VA examination with 
QTC Services.  It was noted that he had been married for 33 
years, and was living with his wife.  He had no children.  He 
currently had held the same job for eight years.  Prior to 
that, he had worked with the same company for 31 years.

The veteran reported nightmares, flashbacks, startle 
response, paranoia, suspicion, argumentative behavior, 
difficulty getting along at work, and irritability.  He was 
depressed, had no energy, and no had no interests.  He said 
he thought about death but did not want to kill himself.  The 
examiner noted that the veteran seemed to have maintained a 
good functioning level at work even though he was troubled.

On examination, the veteran was dressed casually, well-
groomed, and clean-shaven.  He was cooperative, alert, and 
oriented.  His speech was fluent and spontaneous.  He was 
noted to be a good historian, he was honest, and his 
attention span was normal.  His memory was intact.  
Intelligence seemed to be average.  The veteran's mood was 
very depressed.  His affect was appropriate.  His thought 
process was rational and goal-directed without 
circumstantiality or tangentiality.  He reported no 
hallucinations, delusions, obsessions, or compulsions.  His 
insight into his problems, and his judgment seemed to be 
normal.  He had no active suicidal or homicidal plans, but he 
did say he wished to be dead frequently.  He seemed to have 
no de-personalization or de-realization.  He had no abnormal 
movements.  His GAF score was 58-60.

A December 2003 written statement from the Vet Center 
indicated the veteran reported an inability to concentrate 
and complete assigned tasks that had negatively impacted his 
relationship with his supervisor.  Current world affairs 
continued to stimulate intrusive memories of his own war 
experiences.  He isolated himself at home, and his only 
social outlet was group counseling.  His emotional condition 
was considered guarded and disabling.  The prognosis for 
stabilizing of his symptoms was considered extremely poor.  
His GAF score was 45-48.  His PTSD continued to have a severe 
and negative impact on his daily quality of life, and future 
occupational endeavors were to be considered questionable at 
best.

In January 2006, the veteran again underwent VA examination.  
He complained of constant nightmares, rage, depression, panic 
attacks, hallucinations, flashbacks, and sleep disturbance.  
He worked at the same job as a forklift operator for 35 
years.  The veteran reported no socializing with co-workers 
or friends.  He maintained a close relationship only with his 
family.  His relationship with his co-workers and supervisor 
was poor.  While performing his job, he had not lost any time 
from work.

On clinical evaluation, orientation was within normal limits.  
The veteran's appearance, behavior, and hygiene were 
appropriate.  His affect and mood were abnormal with impaired 
impulse control and some unprovoked irritability and periods 
of violence.  He was depressed and socially withdrawn.  The 
veteran's communication and speech were within normal limits.  
He reported panic attacks occurring as often as eight times 
per month.  There was no delusion history and none observed 
during the examination.  Hallucination history was present 
intermittently, but there were no hallucinations during the 
examination.  Obsessional rituals were absent.

His thought processes were appropriate, and his judgment was 
not impaired.  Abstract thinking was normal.  The veteran's 
memory was impaired to a moderate degree.  The veteran had 
passive thoughts of death, but did not believe he would kill 
himself.  Homicidal ideation was absent.  The GAF score was 
55.

A March 2006 letter indicates that the veteran threatened an 
inspector while on the job.  The letter indicated that their 
service could not be furnished as long as the veteran 
continued to be employed.

An April 2006 written statement from the Vet Center indicates 
the veteran continued to suffer from the same symptoms as 
noted in previous written statements.  He had recently been 
fired from his employment of 35 years, due to anger control 
problems.  He stated that his ability to get along with 
management and co-workers had deteriorated for years.  When 
confronted by others, he was prone to lose emotional control.  
His PTSD showed a marked increase in severity.  The veteran 
isolated himself more and avoided contact with others.  His 
only social contact was the group therapy.  He demonstrated a 
flat and diminished affect.  The prognosis was guarded.  His 
GAF score was 42, which indicated a major impairment.  The 
statement indicated that, under his current emotional state 
and because of the severity of his symptoms, employment was 
not an option for the veteran at that time.

Based on these records, the Board finds that the veteran's 
PTSD disability has increased in severity, certainly 
throughout the course of this appeal.  The most obvious 
demonstration of this decline is the evidence that the 
veteran was recently fired from his job after assaulting an 
inspector.  While he had previously reported difficulties 
working, he had been able to maintain the same job for 35 
years until that incident.  In addition, the veteran reported 
such symptoms as recurring panic attacks, suicidal ideation, 
near complete social isolation, impaired impulse control, 
difficulty adapting to stressful circumstances, and, with the 
exception of his marriage, an inability to establish and 
maintain effective relationships.  For these reasons, and 
with consideration of the doctrine of reasonable doubt, the 
Board finds that the veteran's PTSD symptoms more closely 
approximate the criteria associated with a 70 percent 
disability evaluation, particularly in light of assigned GAF 
score of 42, which denotes serious symptoms.  Therefore, an 
increase to this rating is granted.

However, the Board does not find that a schedular 100 percent 
evaluation is justified.  The objective evidence does not 
suggest that the veteran has gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time and place; 
or memory loss for names of close relatives, own occupation, 
or own name.

In this regard, the veteran was repeatedly found to have 
clear speech, orientation, appropriate thought processes, and 
unimpaired judgment.  While he talked about having thoughts 
of death, he did not believe he would kill himself, and there 
was no homicidal ideation present.  As a consequence, a 100 
percent disability evaluation is not warranted.

In conclusion, it is found that, after resolving reasonable 
doubt in favor of the veteran, the evidence supports a 
finding of entitlement to a 70 percent disability evaluation 
for the veteran's PTSD.


ORDER

Entitlement to an evaluation of 70 percent for post-traumatic 
stress disorder is granted, subject to the regulations 
governing the payment of monetary awards.




_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


